Title: From John Adams to the President of Congress, No. 58, 3 May 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 3 May 1780. RC (PCC, No. 84, II, f. 15–17). LbC in John Thaxter’s hand (Adams Papers); notation by Thaxter: “N.B. Nos. 49. 50. 51. 52. 53. 54. 55. 56. 57. 58 were delivered the 7th of May by Mr. Adams to Dr. Franklin, who was to send them with his own Dispatches to Captain John Paul Jones.” printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:648–649.
     In this letter, received by Congress on 19 Feb. 1781, John Adams sent the terms of an Anglo-French cartel for the exchange of prisoners, signed at Versailles on 12 March and at London on 28 March, noting that the agreement brought honor to both sides.
    